In two related child protective proceedings pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of an order of fact-finding and disposition of the Family Court, Kings County (Hamill, J.), dated July 11, 2008, as, after a hearing, found that he sexually abused the child Lyneve A., and derivatively neglected the child Grant W.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs, or disbursements. Based upon our review of the record and deferring to the Family Court’s resolution of credibility issues (see Matter of Irene O., 38 NY2d 776, 777 [1975]; Matter of Liza O., 47 AD3d 632 [2008]; Matter of Barbara S., 244 AD2d 556, 557 [1997]), we conclude that the Family Court’s determination that the father sexually abused the child Lyneve A. is supported by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]; Matter of Jasmine A., 18 AD3d 546, 548-549 [2005]; Matter of Nathaniel TT., 265 AD2d 611, 613-614 [1999]).
Additionally, while a finding of sexual abuse of one child does not, by itself, establish that other children in the household have been derivatively neglected, here, the father’s abuse of his daughter evinced a flawed understanding of his duties as a parent and impaired parental judgment sufficient to support the Family Court’s finding of derivative neglect of the child Grant W (see Matter of Brian I., 51 AD3d 792, 793 [2008]; Matter of Abigail S., 21 AD3d 380, 381 [2005]; Matter of Raymond M., 13 AD3d 377, 377-378 [2004]). Skelos, J.P., Eng, Austin and Roman, JJ., concur.